83 F.3d 431
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry A. BRYAN, Petitioner-Appellant,v.Carla J. STOVALL, Respondent-Appellant.
No. 95-3415.
United States Court of Appeals, Tenth Circuit.
April 24, 1996.

Before PORFILIO, McKAY and KELLY, Circuit Judges.


1
ORDER AND JUDGMENT*

McKAY

2
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


3
Petitioner Larry Bryan, proceeding pro se and in forma pauperis, filed this petition for habeas corpus relief from his state court conviction while his appeal from that conviction is still pending in state court.   Thus, the district court dismissed Mr. Bryan's action without prejudice in order to avoid interfering with the state court proceedings.   The district court then denied Mr. Bryan leave to proceed in forma pauperis on appeal.   We have reviewed the record and have determined that Mr. Bryan has failed to make an argument on the law or the facts sufficient to warrant granting him leave to appeal in forma pauperis.   Thus, Mr. Bryan's motion to proceed on appeal in forma pauperis is denied.   The appeal is DISMISSED.


4
DISMISSED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3